IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                 No. 98-50907
                              Summary Calendar
                               _______________

           MIGUEL ESPARZA, by Next Friend Enrique Esparza,
                    by Next Friend Manuela Esparza;
         PATRICIA ESPARZA, by Next Friend Enrique Esparza,
                    by Next Friend Manuela Esparza;
           TERESA ESPARZA, by Next Friend Enrique Esparza,
                    by Next Friend Manuela Esparza;
      ALEX GARZA, by Next Friend Maria de los Angeles Garza;
    EVELIO CONTRERAS, JR., by Next Friend Graciela Contreras;
         NORBERTO ESTRADA, by Next Friend Juan R. Estrada;
          JESSICA ESTRADA, by Next Friend Juan R. Estrada;
        MARCOS VELASQUEZ, by Next Friend Olga L. Velasquez;
            RENE VELASQUEZ, by Next Friend Olga Velasquez,

                                                 Plaintiffs-Appellants,

                                    VERSUS

               BOARD OF TRUSTEES, the Board of Trustees
           of the Eagle Pass Independent School District;
                                  and
                   LEONEL GALAVIZ, Superintendent of
             the Eagle Pass Independent School District,

                                                 Defendants-Appellees.

                        _________________________

            Appeal from the United States District Court
                  for the Western District of Texas
                            (DR-98-CV-45)
                      _________________________

                                June 4, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

JERRY E. SMITH, Circuit Judge:*




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      This appeal arises from a challenge to the mandatory school

uniform policy of the Eagle Pass Independent School District. Nine

students,       acting    through    their    parents,     sought   a   temporary

restraining       order    (“TRO”)    and    preliminary     injunction   (“PI”)

enjoining the district1 from enforcing the school uniform policy,

declaring the policy unconstitutional, and awarding attorneys’

fees.       The district court denied a TRO and PI, and the plaintiffs

appeal that denial.2         Finding no reversible error, we affirm the

denial of preliminary relief.



                                        I.

                                        A.

      The district adopted a mandatory uniform policy for students

on April 14, 1997.         Students in all grades must wear a white top

and khaki trousers or skirts to school.            Parents are permitted to

request a waiver based on a “written bona fide religious or

philosophical objection.”           The policy also provides for financial

assistance to students who cannot afford uniforms, and families in

crisis are given priority for such assistance.

      In the 1997-98 school year, all students who requested waivers

received them.       Before the 1998-99 school year, the plaintiffs'

families submitted waiver requests identical to their 1997-98

requests, but the district denied them.            With one exception, each

     1
        The students sued the board of trustees and the superintendent, whom we
refer to collectively as the “district.”
        2
        The underlying merits issues have not yet been determined and are not
before us in this appeal.

                                         2
of   the   plaintiffs    sought   a   waiver       based    on   a   philosophical

objection, although each also stated that he could not afford to

pay for the uniform.3       The plaintiffs were given a two-week grace

period to purchase and wear their uniforms, but at the end of the

two weeks, they continued to go to school wearing street clothes.

      The district follows a four-step procedure for sanctioning a

student who fails to wear a uniform.               After each of the first two

infractions, the student receives written warnings, his parents are

notified, and he receives counseling.              After the third infraction,

he is placed on in-school suspension for ten days.                      After the

fourth infraction, he is assigned to the alternative education

placement (“AEP”) program, wherein he receives only the core

courses necessary to earn the credits needed for graduation but may

not participate in advanced placement courses, honors courses, or

extracurricular activities.

      The plaintiffs had received their first infraction notice, and

most had received their second notice, when they filed their TRO

motion on September 1, 1998.          They sought preliminary relief to

block the     in-school    suspension       that    would   stem     from   a   third

infraction.



                                       B.



      3
        Ms. Garza is alleged to have filed a waiver request on behalf of her son
Alex based on indigence alone. The Esparzas and Ms. Contereras are alleged to
have filed waiver requests for their children on the basis of both financial
resources and a philosophical objection. The Velasquez and Estrada plaintiffs
are alleged to have filed waiver requests based on their philosophical objections
alone.

                                        3
     The   plaintiffs      sought     declaratory      and    injunctive     relief

pursuant   to     42    U.S.C.    §   1983,   asking    the    court    to    block

implementation of the policy for the 1998-99 school year, claiming

the mandatory school uniform policy violates their rights to

procedural      due    process,    substantive    due    process,      and    equal

protection under the Fourteenth Amendment.               The plaintiffs filed

their complaint on September 1, 1998, seeking first a TRO and later

a preliminary injunction, enjoining the district from enforcing its

uniform policy pending trial on the merits.             The district filed an

expedited response to the TRO request on September 2.                        Without

seeking any further briefing or holding a hearing, the court issued

an order on September 3, denying a TRO and a PI.



                                        II.

     As an initial matter, the plaintiffs argue that the court made

several procedural errors in handling their motions.                First, they

claim the court abused its discretion when it converted the motion

for a TRO to a motion for PI without first holding an adversarial

hearing. Second, they contend that the court abused its discretion

when it denied the motion for a PI without holding an evidentiary

hearing to resolve factual disputes.           Third, they assert that the

court did not permit them fully to brief the legal issues involved

in resolving the merits of granting a PI.                     As the plaintiffs

acknowledge, we review the procedures employed in denying a PI for

abuse of discretion.        See Kaepa, Inc. v. Achilles Corp., 76 F.3d
624, 628 (5th Cir. 1995).


                                         4
                                       A.

      The plaintiffs assert that the district court must provide an

adversarial hearing before converting a motion for a TRO to a

motion for a PI.     While conceding that the court has the discretion

to convert a TRO motion to a PI motion when the other side has

received notice, the plaintiffs maintain that a court must hold an

adversarial hearing before it can exercise that discretion.                    In

support, they point out that in all of the cases cited by the

district court as authority for its discretion to convert, the

courts granted such adversarial hearings.4

      The plaintiffs misunderstand the holdings of these cases.

None of these courts decided that a trial court must hold an

adversarial hearing on the legal question of whether it can convert

a TRO into a PI.      Rather, they held that issuing a PI was possible

because all parties had received notice and had an opportunity to

brief their motion.         Thus, the notice and hearing requirements

relate to the district court’s ability to grant a PI but not to its

ability to convert the TRO to a PI.

      In a normal TRO setting, there is neither notice nor an

opportunity to be heard, and a court may grant temporary relief

only pursuant to the high standards found in FED. R. CIV. P. 65(b).


     4
       See, e.g., Earley v. Smoot, 846 F. Supp. 451, 452 (D. Md. 1994) (converting
TRO to PI when application was heard in “adversary fashion with reasonable notice
to defendant who appeared through counsel”); Maine Cent. R.R. v. Brotherhood of
Maintenance of Way Employees, 652 F. Supp. 40, 41 n.1 (D. Me. 1986) (treating TRO
as PI application after defendant received notice and hearing was held); MLZ, Inc.
v. Fourco Glass Co., 470 F. Supp. 273, 275 (E.D. Tenn. 1978) (converting TRO to PI
where adverse party had notice and participated at hearing).

                                        5
For instance, a TRO may provide relief only for up to ten days, and

the movant must show “that immediate and irreparable injury, loss,

or damage will result to the applicant before the adverse party or

his attorney can be heard in opposition.”              See rule 65(b).         But

when the adverse party has notice, the protective provisions of

rule 65(b) do not control, and the court has discretion to consider

granting more lasting relief under a PI.               See 13 JAMES W. MOORE,

ET AL.,   MOORE’S FEDERAL PRACTICE § 65.31, at 65-79 n.4 (3d ed. 1998);

accord 11A CHARLES A. WRIGHT   ET AL.,   FEDERAL PRACTICE   AND   PROCEDURE § 2951,

at 254-55 (1995).     But there is no authority requiring a district

court to hold a hearing on the legal question whether it can

convert a TRO into a PI.

     The plaintiffs have not explained how they were prejudiced by

the decision to convert their request for TRO and PI into a request

for PI only.      By so converting, the court actually lowered the

plaintiffs’ burden, because to obtain a TRO they would have had to

meet higher standards.     See Levas v. Village of Antioch, 684 F.2d
446, 448 (7th Cir. 1982).        It is not evident how an adversarial

hearing on the legal question of conversion would have benefited

the plaintiffs, especially in light of their request for immediate

action for a TRO and a PI.



                                     B.

     More persuasively, the plaintiffs aver that the district court

should have held an evidentiary hearing before granting a PI and

that because their motion raises significant factual disputes, the


                                      6
court abused its discretion by denying a PI without giving them a

“meaningful opportunity to be heard.”              See Kaepa, 76 F.3d at 628.

The plaintiffs argue that there are four areas of factual dispute.

The first two claims support their equal protection assertions:

that the plaintiffs who failed to wear school uniforms because of

indigence (1) were disciplined and (2) did not receive financial

assistance.      The second two claims support their substantive and

procedural due process claims: that they were not permitted to

appeal (1) their waiver request denials and (2) the punishments for

their initial uniform infractions.

         The district court, however, exercised its discretion to grant

a PI without a hearing to resolve these factual questions, because

it   assumed     all   of   the    plaintiffs’     alleged     facts    (with    one

exception) to be true. When material facts are not in dispute, a

court may rule on a motion for a PI without an oral hearing.                     See

Kaepa, 76 F.3d at 628.5           In other words, just because some facts

are disputed, the court does not have to hold a hearing before

ruling on a motion for a PI unless the parties show there are

material facts in dispute.6

         The district court did not abuse its discretion when it

granted the PI on the plaintiffs’ due process claims, because it

accepted as true the plaintiffs’ claim that they were not allowed



     5
       Accord 13 JAMES W. MOORE ET AL., supra, § 65.21[6], at 65-38 (“Rule 65(a) does
not require a motion for a PI to be supported by oral testimony.”).
     6
      See also Federal Sav. & Loan Ins. Corp. v. Dixon, 835 F.2d 554, 558-59 (5th
Cir. 1987) (affirming grant of PI without a hearing where adverse party failed to
point to any convincing factual disputes material to the decision).

                                         7
to appeal the denial of their waiver requests or their punishments

for violating the uniform policy.            Without any disputed facts, the

court had no reason to hold a hearing.

       As for the equal protection claims, because the plaintiffs

failed to allege that they had applied for financial assistance,

the court refused to accept as true the contention that the school

had denied their requests for financial assistance and does not

have   enough   funds      for   such   assistance.      In    the   absence   of

allegations that the plaintiffs had pursued these avenues for

financial assistance, the court held that they had not presented a

factual dispute as to the constitutionality of the financial

assistance disbursements.         We agree.7



                                        III.

       The plaintiffs raised three constitutional challenges to the

implementation of the uniform policy: (1) procedural due process;

(2) substantive      due    process;     and   (3)   equal    protection.      The

district court denied injunctive relief because the plaintiffs had

failed to demonstrate a substantial likelihood of success on the

merits of any these challenges.8             We review the district court's


      7
         The plaintiffs also argue that the court did not give them an “ample
opportunity to present their respective views of the legal issues involved,” as
required by Kaepa, 76 F.3d at 628. The plaintiffs, however, fail to point to any
specific legal issue that they did not adequately brief in the 22-page memorandum
attached to their combined TRO/PI motion.
       8
          To obtain a PI, the moving party must establish (1) a substantial
likelihood of success on the merits; (2) a substantial threat that the movant
will suffer irreparable injury if the injunction is denied; (3) that the
threatened injury outweighs any damage the injunction might cause the defendant;
and (4) that the injunction will not disserve the public interest. Hoover v.
Morales, 164 F.3d 221, 224 (5th Cir. 1998). Because the district court found

                                         8
factual conclusions for clear error and its legal conclusions

de novo.      See Hoover v. Morales, 146 F.3d 304, 307 (5th Cir. 1998).



                                     A.

      To prevail on a procedural or substantive due process claim,

the     plaintiffs    must   show   that   they   were    deprived   of    a

constitutionally protected property or liberty interest. See Board

of Regents v. Roth, 408 U.S. 564, 569 (1972).            We agree with the

district court that the plaintiffs have failed to demonstrate how

the district’s uniform policy deprives them of a constitutionally-

protected liberty or property interest.        Therefore, the plaintiffs

do not meet the “substantial likelihood of success” requirement

needed to win injunctive relief.

      The district court held that because the plaintiffs who

violated the uniform policy still received instruction in the core

courses necessary to graduate, the district had not deprived them

of    any     constitutionally-protected    property     interest.        The

plaintiffs argue that the court failed to consider the district’s

punishments for a third infraction: in-school suspension for ten

days.       We agree with the district, however, that this court has

previously held that a similar in-school suspension does not

constitute an unconstitutional deprivation of a property right.

See Nevares v. San Marcos Consolidated Indep. Sch. Dist, 111 F.3d
25, 26 (5th Cir. 1997).



that the plaintiffs had failed to meet the first prong, it did not reach the
others.

                                     9
      Like the students in Nevares, the plaintiffs are not being

deprived of their access to public education, because they are not

being excluded or suspended from attending classes.                     Rather, they

are only being “transferred from one school program to another

program with stricter discipline.” See Nevares, 111 F.3d at 26.9

The plaintiffs do not allege that any part of the district’s policy

would result in suspension or expulsion, the type of actions

encroaching on property interests that the Supreme Court has stated

may implicate due process concerns.                 See Goss v. Lopez, 419 U.S.
565 (1975).

      Similarly,       we   agree     that    the   plaintiffs    did    not    show a

substantial likelihood of success by alleging a property interest

in gifted and talented or advanced placement courses. To establish

a property interest, the plaintiffs must show that they have “more

than an abstract need or desire for it . . . .                          [They] must,

instead, have a legitimate claim of entitlement to it.”                        Board of

Regents, 408 U.S. at 577.

      Though it is true that Texas law instructs schools to “provide

an   array     of    learning   opportunities         for   gifted      and    talented

students,”10        this    general    admonition      does      not    establish    a

constitutional entitlement to such classes.                   The      Nevares court

noted that state law could create a protected interest in a


      9
        The plaintiffs seek authority in Cole v. Newton Special Mun. Separate
Sch. Dist., 676 F. Supp. 749, 752 (S.D. Miss. 1987), which stated in dictum that
an in-school suspension could be construed as a deprivation of education. We
decline to rely on this non-binding authority, especially in light of more
recent, binding precedent by a panel of this court in Nevares.
      10
           19 TEX. ADMIN. CODE § 89.3 (West 1998).

                                             10
particular kind of education, such as special education, but the

court refused to find that Texas had created such an interest for

“particular incidents of education such as sports or advanced

placement classes or attending a particular school.”           Nevares, 111
F.3d at 27 (citing Seamons v. Snow, 84 F.3d 1226, 1234-35 (10th

Cir. 1996)).   Therefore, we agree with the district court that the

plaintiffs have not shown a substantial likelihood of success on

their due process claims based on a right to take advanced courses.

     Additionally, we also reject the plaintiffs’ claim of a

liberty   interest   based   on   the   right   to   “useful    knowledge”

identified by the Supreme Court in Meyer v. Nebraska, 262 U.S. 390,

399 (1923). The district correctly points out that the Meyer court

struck down a statute prohibiting the instruction of foreign

languages as a violation of a parent’s right to direct his child’s

education.     The wholesale prohibition of a particular form of

study, as was the case in Meyer, does not implicate the same

liberty interests.

     In this case, the district is imposing a temporary restriction

on the plaintiffs that deprives them of enrollment in some classes.

As the Nevares court noted, this court has “rejected arguments that

there is any protected interest in the separate components of the

educational process . . . .” 111 F.3d at 27 (citing Walsh v. La.

High Sch. Athletic Ass’n, 616 F.2d 152 (5th Cir. 1980)).

     Finally, the plaintiffs assert a liberty interest in their

right to determine their personal appearance.        Instructive in this

regard is Karr v. Tuttle, 460 F.2d 609 (5th Cir. 1972), upholding


                                   11
a school district’s hair-length regulations.          There, we analyzed

liberty interest claims along a “spectrum of importance.”            See id.

at 615.

      At one end of the spectrum are the great liberties such
      as speech, religion, and association specifically
      guaranteed in the Bill of Rights . . . . At the other
      end of the spectrum are the lesser liberties that may be
      invaded by the state subject only to the same minimum
      test of rationality that applies to all state action.

Id.   The Karr court then held that hair length regulations do not

“rise to the level of fundamental significance which would warrant

our recognition of such a substantive constitutional right.”              Id.

      The plaintiffs have not adequately explained why clothing worn

during school hours has any more of a “fundamental significance”

than does the length of hair, which affect a student’s appearance

during other than school hours.      Moreover, the plaintiffs have not

supported their assertion that the uniform policy is “arbitrary.”

They have not shown any reason to doubt the rationality of the

district’s view that the wearing of uniforms will help promote

school    safety,   improve    discipline,   and   enhance    the   learning

environment.     Therefore, they have failed to show a substantial

likelihood of success in demonstrating a liberty interest in their

personal appearance.

      Without    showing   a   substantial   likelihood   of    success   in

asserting    a   constitutionally-protected        property    or    liberty

interest, the plaintiffs cannot maintain a cognizable substantive

or due process claim.      Therefore, we do not reach the plaintiffs’

attacks on the district’s school uniform procedures, and we affirm

the denial of a PI regarding the due process claims.

                                     12
                                   B.

     The plaintiffs assert that the district violated their equal

protection rights under the Fourteenth Amendment by discriminating

against them on the basis of wealth, alleging that even though they

sought a waiver based on their philosophical objection and their

indigent status, the district denied their waiver requests.          We

agree with the district court, however, that the plaintiffs have

not provided a factual basis for their equal protection allegation.

     Assuming that the district did deny some of the plaintiffs’

waiver requests despite their claim of indigence, the plaintiffs

have failed to allege that they had applied for, and have been

denied, financial assistance.     They have not contended that other

similarly-situated plaintiffs have applied for, and have received,

financial assistance, while they have been denied.        Without this

basic factual claim, the plaintiffs cannot show a substantial

likelihood   of   success   on   their   equal   protection   challenge.

Therefore, we affirm the denial of their request for a PI on their

equal protection claim.

     AFFIRMED.




                                   13